DETAILED ACTION
This Office action is in response to the amendment filed on 10 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Drawings
The drawings were received on 10 March 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments with respect to claims 1-48 have been considered but are not persuasive.
Applicant argues (Remarks, p. 10) that Krutsick (US 2009/0230476) does not disclose “wherein said at least one light emitting diode is electrically in parallel with said at least one sensitive device” as recited in claims 1 and similarly in claim 25, because Krutsick “only teaches the diodes and protected device being in an electrical serial arrangement”. Examiner respectfully disagrees.
As was noted in the previous rejections, Krutsick explicitly teaches precisely the claimed arrangement. Examiner can find no evidence that the diodes (e.g., 320 and 325 in Fig. 3; similar arrangements shown in each of the cited Figs. 2-5) in Krutsick would or ever could be in electrical serial connection with the sensitive device/circuit to be protected.

In the case of Krutsick, the LEDs (secondary ESD protection circuit 215, 315, etc., comprising LEDs 220, 225, 320, 325, etc. in Figs. 2-5) are connected between the bond pad and ground, as shown. See [0022] of Krutsick. The circuit, while not explicitly in its entirety in the figures (only shown as connected to the bond pad, off the right-hand side of figures, with label “CIRCUIT”) is likewise coupled between the bond pad and ground (id.; see [0022] and [0023] of Krutsick).
In other words, the same voltage potential differential, which is the voltage between the bond pad and ground, exists across the LEDs (220, 225, etc.) as across the sensitive device/circuit to be protected. This voltage potential is normally the voltage Vcc (see [0023]), except when Vcc is exceeded due to an ESD event, which triggers the diodes to protect the sensitive device/circuit, as explained throughout Krutsick – see [0005], [0009], [0022], [0023], [0027], etc.).


Applicant also argues (Remarks, p. 11) that Krutsick only discloses a discrete-type system having only two modes, in contrast to an alleged proportional-response system of the claims.
Examiner respectfully disagrees with the assertion because, under their broadest reasonable interpretation, the claims do not specifically recite a proportional-response system, nor do they describe functionality of a proportional-type response. 
That is, for example, claims 3-7 and 27-31 only recite respective ranges for an amount of energy to be converted to light. More specifically, claim 3 for instance recites that some amount between 2% and 40% of the extraneous energy is converted 
The above applies, mutatis mutandis, to the other claims for which Applicant argues this distinction between proportional and discrete or fixed responses.

Finally, Applicant states that, “in one mode [of Krutsizk’s device] the latch is electrically closed and the diodes and the latch circuit are passive and in electrical serial connection between the bond pad and circuit” (emphasis adde). This is similar to the first argument presented by Applicant and rebutted above. Once more, Examiner can find no evidence that the latch circuit and/or diodes in Krutsick would or ever could be in electrical serial connection between the bond pad and circuit.
For one, as shown in Figs. 2-5 of Krutsick, the diodes (e.g., 220, 225 in Fig. 2; 320, 325 in Fig. 3 etc.) are in parallel with the latch (335), and as such, they quite simply cannot be in a series connection with the latch between the bond 
There are absolutely no circuit elements shown in any of Figs. 2-5 in Krutsick as being connected electrically in series between the bond pad and the circuit (which is shown to be connected off the right-hand side of the figures, as explained above).
To reiterate, the ESD protection elements (LEDs and latch circuit) in Krutsick can only be, as explicitly shown and described, in electrical parallel with each other and with the sensitive device/circuit to be protected, between the bond pad and ground. A series connection, as Applicant alleges, would require that the damaging ESD-induced fault current flow through the sensitive device/circuit to be protected and through the ESD protection elements. Such a configuration would not only be contradictory to Krutsicks descriptions, it would damage or destroy the sensitive device/circuit to be protected – the exact scenario which the entire teachings of Krutsick are explicitly meant to avoid. 

Claim Objections
Claims 3-8 and 27-32 are objected to because of the following informalities:  
Each of claims 3-8 and 27-32 currently recite “extraneous energy”. Given the context of the application, as well as Applicant’s amendments to correct the former indefiniteness issues in view of 35 USC 112(b), it appears that each of these instances should be changed to “extraneous voltage” as is now consistently recited in independent claims 1 and 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-18, 23-26, 32-42, and 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krutsick (U.S. Pub. No. 2009/0230476).

In re claims 8 and 32, Krutsick discloses wherein said at least one light emitting diode diverts a portion of said extraneous energy to electrical ground (Abstract, [0026]).
In re claims 9, 10, 33, and 34, Krutsick discloses wherein said at least one light emitting diode comprises a first light emitting diode (e.g., one of 225, 230) and a second light emitting diode (the other of 225, 230) electrically connected with said at least one sensitive device (as shown); wherein said first light emitting diode and said second light emitting diode are electrically in parallel having opposite polarity (as shown in Fig. 2 and equivalently in other cited figures).
In re claims 11-13 and 35-37, Krutsick discloses at least one additional ESD protection device electrically connected to said light emitting diode (any of 210, 335, 410, 510), wherein said at least one additional ESD protection device is selected from the group consisting of a switching diode, a spark gap device and a varistor (e.g., switching diode 440 as part of latch 410 in Fig. 4, or additional LEDs as may be included in addition to 225, 230; see [0023], [0030]); wherein said at least id.).
In re claims 14, 15, 38, and 39, Krutsick discloses herein said first trigger voltage and said second trigger voltage are the same (e.g., in the case of additional 225, 230 diodes; see [0023]); and/or wherein said first trigger voltage is lower than said second trigger voltage (e.g., in the case of 410 Fig. 4; see [0029], [0030]).
In re claims 16 and 40, Krutsick discloses a sensor capable of detecting photons emitted from said at least one light emitting diode (any of 210, 335, 410, 510; see Abstract).
In re claims 17, 18, 41, and 42, Krutsicl discloses a power supply wherein said power supply provides a power level (power supply, not shown, but which supplies Vcc at bond pad: see Abstract, [0005], [0022]); wherein said power level is modified in response to said sensor detecting said photons (i.e., the ESD device as the sensor (210, etc.) diverts energy to ground thus modifying Vcc; see [0026]).
In re claims 49-50, Krutsick discloses wherein said at least one light emitting diode is an inorganic light emitting diode (i.e., a silicon diode – see Figs. 6-7B; [0033]-[0035])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-7, 20, 21, 27-31, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Krutsick (U.S. Pub. No. 2009/0230476).
In re claims 3, 4, 27, and 28, Krutsick does not explicitly disclose wherein at least 2% to no more than 40% of said extraneous energy is converted to said photon energy and/or wherein at least 10% of said extraneous energy is converted to said photon energy. However, as Krutsick teaches that the light emitting diodes convert a significant amount of energy ([0022], [0026]) and also teaches any number of further diodes may be added ([0023], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventions to have obtained at least 2% to no more than 40% (i.e., a specific amount between 2% and 40%) and more particularly at least 10% (i.e., a specific amount between 10% and 40%) of the extraneous energy being converted to photon energy, in order to provide a specific and significant amount of energy conversion as taught by Krutsick, and since it has been In re Aller, 105 USPQ 233.
In re claims 5-7 and 29-31, Krutsick does not explicitly disclose wherein said device voltage is no more than 25%, no more than 10%, and/or no more than 1% of said extraneous energy. However, the ratio of device voltage to the extraneous energy (i.e., ESD voltage), is simply a matter of nature and chance – that is, the voltage magnitude of some hypothetical future ESD event is not tied in any way to the circuit itself (noting that the claim does not require the protection circuit to protect against all possible magnitudes of extraneous energies/ESD voltages). In other words, at a particular given device voltage, a higher extraneous energy/ESD voltage (which is an unknown, future event, and would only be limited by, or in other words a function of, physical laws of nature for the specific event) will cause the claimed ratio to decrease and approach 0%.
Therefore it would have been obvious, or it would have at least been obvious to try, to one of ordinary skill in the art before the effective filing date of the claimed inventions to obtain wherein said device energy is no more than 25%, no more than 10%, or no more than 1% of said extraneous energy, since a future ESD event may produce any magnitude of extraneous In re Aller, 105 USPQ 233.

Claims 19, 23, 24, 43, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Krutsick (U.S. Pub. No. 2009/0230476) in view of Yan (U.S. Pub. No. 2008/0238702).
In re claims 19 and 43, Krutsick does not disclose an element for recording said sensor sensing said photons. Whereas Yan teaches an ESD protection circuit which is also based on the use of a light emitting element for converting ESD energy to photon energy (see Abstract, Figs. 1 and 2), and further teaches that mechanisms such as a computer may be used to monitor and record the precise moment(s) that the protection circuit produces the photon energy in order to discover the cause of the discharge event and take steps to prevent future occurrences ([0020]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to have modified Krutsick by incorporating an element for recording said sensor sensing said 
In re claims 23, 24, 47, and 48, Krutsick does not disclose wherein said at least one light emitting diode is an organic light emitting diode; and/or wherein said at least one light emitting diode is a phosphor. Whereas Yan teaches an ESD protection circuit which is also based on the use of a light emitting element for converting ESD energy to photon energy (see Abstract, Figs. 1 and 2), and further teaches the use of both organic elements (in the form of carbon nanotubes as produced by a reaction of methane and hydrogen gas; see [0023]) as well as phosphor compounds ([0017], [0019], [0020]). Yan teaches the use of this particular LED device in order to allow for user-perception and recording of static-discharge events that occur ([0006]-[0007]) while also allowing for ease of fabrication and integration of the LED with the protected device (id. and [0008]-[0010], [0018]-[0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to have modified Krutsick by using an organic LED with phosphor compounds in order to allow for user-perception and recording of static-discharge events that occur while also allowing for ease of fabrication and integration of the LED with the protected device as taught by Yan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing a further prior art example of the known configuration for an ESD protection element as being in parallel with the circuit to be protected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838